Title: John Barnes to Thomas Jefferson, 13 October 1812
From: Barnes, John
To: Jefferson, Thomas


          Dear Sir George Town, 13th Octr 1812—
          I read with great Concern the very unfortunate Accident that befell you—The part swelled, (I presume in your Side) if not abated—and become stationary—must if possible be dispersed—removed—In somewhat a like Case with me—from a slight fall which caused me Considerable pain whenever I laid down—on either side— exclusive of the simple Applications Used in these Cases I Applied a Broad-stout flannel Girdle to button pretty tite round my loins—in course of a week the pain lessend—& in 10 days intirely Ceased—
          The Use of flannels in Various Cases, are from experience found, to produce many great & benefitial purposes—
          The order you favored me with is already forwarded, and I flatter myself, ere long with being Hond with a letter from the good Genl as well Mr Morton on the subject of future Remittances—
          I hope you will soon be Able to perform your intended Journey to Bedford. Accidents of this Kind at our time of Life—must be carefully Attended too, and patiently to wait the remedy. Moreover, the risque of increasing the injury.
          With great Esteem and Respect,
          I am Dear Sir—Your Obedt servantJohn Barnes.
        